State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521346
________________________________

In the Matter of LAMAR JONES,
                    Petitioner,
      v

D. VENETTOZZI, as Acting                    MEMORANDUM AND JUDGMENT
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   McCarthy, J.P., Egan Jr., Rose and Clark, JJ.

                             __________


     Lamar Jones, Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner, an inmate, was charged in a misbehavior report
with providing false information, violating telephone procedures
and violating family reunion program procedures. According to
the misbehavior report, petitioner had submitted an application
to marry a woman named Sherelle Penn-Parks; however, during the
course of an investigation of that marriage application by the
Deputy Superintendent of Programs, it was discovered that
petitioner, who did not share a common parent with Penn-Parks,
                              -2-                521346

also had previously listed Penn-Parks as his "sister" on his
telephone contact list and on a family reunion program
application. Following a tier III disciplinary hearing,
petitioner was found guilty of all three charges. That
determination was affirmed on administrative appeal, prompting
this CPLR article 78 proceeding.

      We confirm. We find that the misbehavior report, together
with the testimony of the Deputy Superintendent of Programs who
authored it and the Offender Rehabilitation Counselor, provide
substantial evidence supporting the determination of guilt on all
three charges (see Matter of Jackson v Fischer, 90 AD3d 1432,
1433-1434 [2011]; Matter of Dennis v Bezio, 82 AD3d 1398, 1399
[2011]). At the hearing, petitioner also expressly acknowledged
in his testimony that Penn-Parks was not legally his sister.
Further, inasmuch as petitioner testified that he did not intend
to mislead prison officials because he and Penn-Parks were
"brother and sister in faith" and because Penn-Parks was his
stepsister due to a "common[-]law marriage" between one of his
parents and one of Penn-Parks' parents, the latter contention was
unsubstantiated, and both constituted credibility issues for the
Hearing Officer to resolve (see Matter of James v New York State
Dept. of Corr. & Community Supervision, 127 AD3d 1537, 1537
[2015]; Matter of Reddish v Fischer, 107 AD3d 1265, 1266 [2013]).

      We further reject petitioner's contention that the Hearing
Officer did not conduct a fair and impartial hearing and find
nothing in the record to indicate that the outcome of the hearing
flowed from any alleged bias or was influenced by petitioner's
previous grievance filed in relation to a six-month suspension of
Penn-Parks' visitation privileges, which the Hearing Officer
explained at the hearing was of no concern or relevance to the
allegations at issue in the misbehavior report. Petitioner's
remaining contentions have been examined and found to be either
unpreserved or without merit.

     McCarthy, J.P., Egan Jr., Rose and Clark, JJ., concur.
                              -3-                  521346

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court